DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 7, 9, 12, 15, 17, and 20 are amended.
Claims 1-20 are pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galin (US 2017/0358920 A1) in view of Lee (US 20130079938 A1) in view of Cella (US 2019/0171187 A1) and in further view of Aiken (US 2013/0057408 A1).
In claim 1 Galin discloses a method of predicting an occurrence of one or more hot sockets (Par. 12 “analyses of previous instances of overheating may assist in predicting overheating events” Par. 2, “overheating due to the erosion of electrical contact”) among a power device installation (Fig. 5, 500a) of a plurality of power devices (Fig. 5, 500a-c), the method comprising: receiving historical data over a predefined time period from the plurality of power devices (Par. 74 “historical system data” Par. 40 “period of time”, “10 seconds”), the historical data comprising for each power device: historical power device events for the power device (Par. 74 “historical system data”); pre-processing the historical data to generate hot socket features (Par. 74); training a first machine algorithm using the hot socket features (Par. 74 “trained”); and using the trained first machine algorithm to predict the occurrence of one or more hot sockets (Par. 74 “predict”).
Galin does not explicitly disclose a meter installation of a plurality of smart meters; receiving historical data over a predefined time period from the plurality of smart meters, the historical data comprising for each smart meter: an amount of daily consumption of electricity for the meter; historical meter events for the meter; all service orders associated with the meter (Emphasis added); wherein each smart meter comprises a plurality of blades adapted to be inserted into a socket, and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket.
Lee teaches a meter installation of a plurality of smart meters (Par. 2 and 19 “smart meter” and “smart meters”); receiving historical data over a predefined time period from the plurality of smart meters (Par. 18), the historical data comprising for each smart meter: an amount of daily consumption of electricity for the meter (Par. 18 “daily”).
	Cella teaches all service orders associated with the meter (Par. 29 “maintenance history”).
Aiken wherein each smart meter comprises a plurality of blades (Par. 2 “terminal blades”) adapted to be inserted into a socket (Par. 2, “meter socket”), and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket (Par. 2 and 14 “arcing faults”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a meter installation of a plurality of smart meters; receiving historical data over a predefined time period from the plurality of smart meters, the historical data comprising for each smart meter: an amount of daily consumption of electricity for the meter; historical meter events for the meter; all service orders associated with the meter; based on the teachings of Lee and Cella in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each smart meter comprises a plurality of blades adapted to be inserted into a socket, and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket based on the teachings of Aiken in Lee and Cella in order to detect light and/or variances in light intensity associated with arcing in the utility meter housing (Aiken Par. 13) thus leading to an improved system.

In claim 2, Galin discloses the historical data further comprising: weather temperature data (Par. 6 “weather conditions” Par. 39).
Galin does not explicitly disclose meter manufacturer data.
Cella teaches meter manufacturer data (Par. 454); and weather temperature data (Par. 1510, “weather, temperature”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have meter manufacturer data based on the teachings of Cella in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 3, Galin does not explicitly disclose the pre-processing comprising: transforming the daily consumption of electricity into an average daily consumption and a standard deviation of daily consumption over the predefined time period.
Lee teaches transforming the daily consumption of electricity into an average daily consumption (Par. 18).
Cella teaches a standard deviation over the predefined time period (Par. 1386 and 1391).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the pre-processing comprising: transforming the daily consumption of electricity into an average daily consumption and a standard deviation of daily consumption over the predefined time period based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 4, Galin does not explicitly disclose the pre-processing comprising generating a count of each historical meter event and each service order over the predefined time period wherein the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity.
Lee teaches generating a count of selected data values (Par. 23) historical meter event and each service order over the predefined time period (Par. 2, Fig. 8).
Cella teaches wherein the historical meter events comprise at least one of a power outage event (Par. 1035), a voltage level being out of bounds or an incorrect reading of consumed electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the pre-processing comprising generating a count of each historical meter event and each service order over the predefined time period, wherein the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity. based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity based on the teachings of Cella in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 5, Galin in view of Lee and Cella disclose all of claim 2. Galin does not explicitly disclose further comprising transforming the weather temperature data into a count of heating degree days and cooling degree days over the predefined time period.
Cella teaches thermal data indicating overheating could be presented by warming or cooling (Par. 264).
Lee teaches generating a count of selected data values (Par. 23)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have transforming the weather temperature data into a count of heating degree days and cooling degree days over the predefined time period based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 6, Galin does not explicitly disclose further comprising using a trained second machine algorithm to further characterize the predicted hot sockets into weather temperature hot sockets and potentially hazardous hot sockets, the trained second machine algorithm using historical and current weather data for training.
Galin teaches predictive modeling based on weather and ambient conditions using historical and current weather data for training (Par. 6 and 74).
Cella discloses using a trained second machine algorithm (Fig. 99 12248 and 12242), and weather temperature data (Par. 1510, “weather, temperature”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have further comprising using a trained second machine algorithm to further characterize the predicted hot sockets into weather temperature hot sockets and potentially hazardous hot sockets, the trained second machine algorithm using historical and current weather data for training based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 7, Galin does not explicitly disclose wherein the first machine algorithm comprises gradient boosting.
Cella teaches wherein the first machine algorithm comprises gradient boosting (Par. 235).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first machine algorithm comprises gradient boosting based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 8, Galin discloses based on the prediction, taking preventative action (Par. 5, 12).
Galin does not explicitly disclose replacing the predicted hot socket with a new smart meter and/or socket.
Cella teaches based on the prediction, replacing equipment (Par. 2774)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to disclose replacing the predicted hot socket with a new smart meter and/or socket based on the teachings of Cella and Lee in the method of Galin in order to taking preventative action (Par. 5, 12) thus leading to a more robust system.

In claim 9 Galin discloses a non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors, predicts an occurrence of one or more hot sockets (Par. 12 “analyses of previous instances of overheating may assist in predicting overheating events” Par. 2, “overheating due to the erosion of electrical contact”) among a power device installation (Fig. 5, 500a) of a plurality of power devices (Fig. 5, 500a-c), the predicting comprising: receiving historical data over a predefined time period from the plurality of power devices (Par. 74 “historical system data” Par. 40 “period of time”, “10 seconds”), the historical data comprising for each power device: historical power device events for the power device (Par. 74 “historical system data”); pre-processing the historical data to generate hot socket features (Par. 74); training a first machine algorithm using the hot socket features (Par. 74 “trained”); and using the trained first machine algorithm to predict the occurrence of one or more hot sockets (Par. 74 “predict”).
Galin does not explicitly disclose a meter installation of a plurality of smart meters; receiving historical data over a predefined time period from the plurality of smart meters, the historical data comprising for each smart meter: an amount of daily consumption of electricity for the meter; historical meter events for the meter; all service orders associated with the meter (Emphasis added), wherein each smart meter comprises a plurality of blades adapted to be inserted into a socket, and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket.
Lee teaches a meter installation of a plurality of smart meters (Par. 2 and 19 “smart meter” and “smart meters”); receiving historical data over a predefined time period from the plurality of smart meters (Par. 18), the historical data comprising for each smart meter: an amount of daily consumption of electricity for the meter (Par. 18 “daily”).
	Cella teaches all service orders associated with the meter (Par. 29 “maintenance history”).
Aiken wherein each smart meter comprises a plurality of blades (Par. 2 “terminal blades”) adapted to be inserted into a socket (Par. 2, “meter socket”), and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket (Par. 2 and 14 “arcing faults”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a meter installation of a plurality of smart meters; receiving historical data over a predefined time period from the plurality of smart meters, the historical data comprising for each smart meter: an amount of daily consumption of electricity for the meter; historical meter events for the meter; all service orders associated with the meter; based on the teachings of Lee and Cella in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each smart meter comprises a plurality of blades adapted to be inserted into a socket, and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket based on the teachings of Aiken in Lee and Cella in order to detect light and/or variances in light intensity associated with arcing in the utility meter housing (Aiken Par. 13) thus leading to an improved system.

In claim 10, Galin discloses the historical data further comprising: weather temperature data (Par. 6 “weather conditions” Par. 39).
Galin does not explicitly disclose meter manufacturer data.
Cella teaches meter manufacturer data (Par. 454); and weather temperature data (Par. 1510, “weather, temperature”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have meter manufacturer data based on the teachings of Cella in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 11, Galin does not explicitly disclose the pre-processing comprising: transforming the daily consumption of electricity into an average daily consumption and a standard deviation of daily consumption over the predefined time period.
Lee teaches transforming the daily consumption of electricity into an average daily consumption (Par. 18).
Cella teaches a standard deviation over the predefined time period (Par. 1386 and 1391).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the pre-processing comprising: transforming the daily consumption of electricity into an average daily consumption and a standard deviation of daily consumption over the predefined time period based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 12, Galin does not explicitly disclose the pre-processing comprising generating a count of each historical meter event and each service order over the predefined time period wherein the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity.
Lee teaches generating a count of selected data values (Par. 23) historical meter event and each service order over the predefined time period (Par. 2, Fig. 8).
Cella teaches wherein the historical meter events comprise at least one of a power outage event (Par. 1035), a voltage level being out of bounds or an incorrect reading of consumed electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the pre-processing comprising generating a count of each historical meter event and each service order over the predefined time period, wherein the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity. based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity based on the teachings of Cella in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.
In claim 13, Galin in view of Lee and Cella disclose all of claim 10. Galin does not explicitly disclose further comprising transforming the weather temperature data into a count of heating degree days and cooling degree days over the predefined time period.
Cella teaches thermal data indicating overheating could be presented by warming or cooling (Par. 264).
Lee teaches generating a count of selected data values (Par. 23)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have transforming the weather temperature data into a count of heating degree days and cooling degree days over the predefined time period based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 14, Galin does not explicitly disclose further comprising using a trained second machine algorithm to further characterize the predicted hot sockets into weather temperature hot sockets and potentially hazardous hot sockets, the trained second machine algorithm using historical and current weather data for training.
Galin teaches predictive modeling based on weather and ambient conditions using historical and current weather data for training (Par. 6 and 74).
Cella discloses using a trained second machine algorithm (Fig. 99 12248 and 12242), and weather temperature data (Par. 1510, “weather, temperature”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have further comprising using a trained second machine algorithm to further characterize the predicted hot sockets into weather temperature hot sockets and potentially hazardous hot sockets, the trained second machine algorithm using historical and current weather data for training based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 15, Galin does not explicitly disclose wherein the first machine algorithm comprises gradient boosting.
Cella teaches wherein the first machine algorithm comprises gradient boosting (Par. 235).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first machine algorithm comprises gradient boosting based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.
In claim 16, Galin discloses based on the prediction, taking preventative action (Par. 5, 12).
Galin does not explicitly disclose replacing the predicted hot socket with a new smart meter and/or socket.
Cella teaches based on the prediction, replacing equipment (Par. 2774)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to disclose replacing the predicted hot socket with a new smart meter and/or socket based on the teachings of Cella and Lee in the method of Galin in order to taking preventative action (Par. 5, 12) thus leading to a more robust system.

In claim 17, Galin discloses a power device installation comprising: a plurality of power devices installed in a plurality of sockets (Par. 2 “connectors”); a communication network coupled to the power devices (Par. 79); an electrical grid coupled to the power devices (Par. 43); a database strong historical data receiving from the communication network over a predefined time period (Par. 74 “historical system data” Par. 40 “period of time”, “10 seconds”), the historical data comprising for each power device: historical power device events for the power device (Par. 74 “historical system data”); pre-processing the historical data to generate hot socket features (Par. 74); training a first machine algorithm using the hot socket features (Par. 74 “trained”); and using the trained first machine algorithm to predict the occurrence of one or more hot sockets (Par. 74 “predict”).
Galin does not explicitly disclose a smart meter installation comprising: a plurality of smart meters an amount of daily consumption of electricity for the meter; historical meter events for the meter; all service orders associated with the meter (Emphasis added).
Lee teaches a meter installation of a plurality of smart meters (Par. 2 and 19 “smart meter” and “smart meters”); receiving historical data over a predefined time period from the plurality of smart meters (Par. 18), the historical data comprising for each smart meter: an amount of daily consumption of electricity for the meter (Par. 18 “daily”), wherein each smart meter comprises a plurality of blades adapted to be inserted into a socket, and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket.
	Cella teaches all service orders associated with the meter (Par. 29 “maintenance history”).
Aiken wherein each smart meter comprises a plurality of blades (Par. 2 “terminal blades”) adapted to be inserted into a socket (Par. 2, “meter socket”), and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket (Par. 2 and 14 “arcing faults”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a smart meter installation comprising: a plurality of smart meters an amount of daily consumption of electricity for the meter; historical meter events for the meter; all service orders associated with the meter based on the teachings of Lee and Cella in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each smart meter comprises a plurality of blades adapted to be inserted into a socket, and the occurrence of the hot socket comprises an electrical arc between at least one of the blades and the socket based on the teachings of Aiken in Lee and Cella in order to detect light and/or variances in light intensity associated with arcing in the utility meter housing (Aiken Par. 13) thus leading to an improved system.

In claim 18, Galin discloses the historical data further comprising: weather temperature data (Par. 6 “weather conditions” Par. 39).
Galin does not explicitly disclose meter manufacturer data.
Cella teaches meter manufacturer data (Par. 454); and weather temperature data (Par. 1510, “weather, temperature”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have meter manufacturer data based on the teachings of Cella in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 19, Galin does not explicitly disclose the pre-processing comprising: transforming the daily consumption of electricity into an average daily consumption and a standard deviation of daily consumption over the predefined time period.
Lee teaches transforming the daily consumption of electricity into an average daily consumption (Par. 18).
Cella teaches a standard deviation over the predefined time period (Par. 1386 and 1391).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the pre-processing comprising: transforming the daily consumption of electricity into an average daily consumption and a standard deviation of daily consumption over the predefined time period based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.

In claim 20, Galin does not explicitly disclose the pre-processing comprising generating a count of each historical meter event and each service order over the predefined time period wherein the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity.
Lee teaches generating a count of selected data values (Par. 23) historical meter event and each service order over the predefined time period (Par. 2, Fig. 8).
Cella teaches wherein the historical meter events comprise at least one of a power outage event (Par. 1035), a voltage level being out of bounds or an incorrect reading of consumed electricity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the pre-processing comprising generating a count of each historical meter event and each service order over the predefined time period, wherein the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity. based on the teachings of Cella and Lee in the method of Galin in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the historical meter events comprise at least one of a power outage event, a voltage level being out of bounds or an incorrect reading of consumed electricity based on the teachings of Cella in order to correlate groups of data measurements with certain system events (Galin Par. 76) thus leading to a more accurate system.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. In regards to applicant’s 101 and 112 arguments the rejections are withdrawn based on the applicant’s amendments. In regards to applicant’s 103 arguments on pages 8-9, the additional prior art of record rectifies the issues cited by the applicant based on the amended claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20150143806 A1 Quintuple-Effect Generation Multi-Cycle Hybrid Renewable Energy System With Integrated Energy Provisioning, Storage Facilities And Amalgamated Control System Cross-Reference To Related Applications.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865                                                                                                                                                                                             

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857     
10/12/2022